FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 10/27/2022 in which claims 3-4 were previously withdrawn.
Claims 1-2 are under examination.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano ‘443”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; hereafter as “Toledano ‘506”).
Regarding claim 1, Toledano ‘443 teaches the topical administration of a composition comprising a solid benzoyl peroxide as the sole active ingredient for treating rosacea (abstract; [0022], [0030], [0031], [0032], [0124], [0128], [0129], [0203], [0222], [0223], [0225]-[0227]; Examples 1 and 2; claims 46-50). Toledano ‘443 teaches the composition has reduced side effects and toxicity associated with the active ingredient, and allow better control of the release of the active ingredient upon application on a skin surface ([0021]). Toledano ‘443 teaches the solid benzoyl peroxide is encapsulated (coated), and such coating or encapsulating of solid benzoyl peroxide achieve larger therapeutic effectives of the active ingredient and reduce side effects compared to an uncoated composition of the active agent ([0021], [0024], [0194]; Examples 1 and 2). Toledano ‘443 teaches composition is the form of an oil-in-water cream (an oil-in-water emulsion) ([0202] and [0214]). Toledano ‘443 teaches microparticles comprising a core composed of solid benzoyl peroxide, said core is coated by a metal oxide layer, wherein the coating of the metal oxide layer is repeated 4 to about 100 times ([0022] and [0060]). Toledano ‘443 teaches the composition comprising the solid benzoyl peroxide is characterized in that when tested in a standard dissolution tester using Paddle Method in a medium that is typically a mixture of water and acetonitrile at room temperature, wherein the time for releasing 50% of the benzoyl peroxide is at least 2-fold higher as compared to the dissolution of the free form of the benzoyl peroxide ([0034], [0230] and [0231]).
However Toledano ‘443 does teach the composition comprises 5% by weight of benzoyl peroxide of claim 1.
Regarding the composition comprises 5% by weight of benzoyl peroxide of claim 1, Goldgar teaches the standard dosage for a topical benzoyl peroxide is 5% in the treatment of rosacea (page 465, Table 3). 
It would have been obvious to one of ordinary skill in the art to determine the optimal effective amount of benzoyl peroxide in the topical composition for treating rosacea of Toledano ‘443, and produce the claimed method. One of ordinary skill in the art would have been motivated to do so because as discussed above, Toledano ‘443 teaches that the determination of the optimal ranges for effective amounts of the compositions is within the skill of the art, and the dosage required to provide an effective amount of a pharmaceutical can be adjusted by one skilled in the art and can vary depending on the age, health, weight, extent of the disease, frequency of treatment and the nature and scope of the desired effect(s) (Toledano ‘443: [0220]). Furthermore, Toledano ‘506 also teaches that the dosage amount of benzoyl peroxide for treatment of a condition such as rosacea, is optimizable (Toledano ‘506: [0053], [0055] and [0172]-[0332]; Example 4; claims 62-63). Thus, an ordinary artisan per guidance from Goldgar would have looked to optimizing the amount of benzoyl peroxide in the topical composition for treating rosacea of Toledano ‘443 by selecting the dosage of 5% by weight benzoyl peroxide with reasonable expectation of success because Goldgar provided the guidance for using 5% dosage for topical formulation of benzoyl peroxide, and such dosage of 5% benzoyl peroxide is the standard dosage known to be effective for treating rosacea, and Toledano ‘433 and Toledano ‘506 establish that the dosage amount of benzoyl peroxide for treatment of a condition such as rosacea, is optimizable.  Thus, it would have been customary for an artisan of ordinary skill to determine the optimal dosage amount of benzoyl peroxide in the composition to achieve the desired treatment of rosacea. Thus, absent some demonstration of unexpected results showing criticality from the claimed dosage, the optimization of the effective amount of benzoyl peroxide would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
With respect to the dissolution rate of claim 1, it is noted that the Toledano ‘443 and Goldgar taught all the structural limitations of “a composition comprising 5% by weight of solid benzoyl peroxide as a sole active agent, wherein said composition is an oil-in-water emulsion; and wherein said solid benzoyl peroxide is encapsulated as the core of a microcapsule having a shell comprising between 5-100 layers of metal oxide” of claim 1 and thus, the claimed property of the “composition has a benzoyl peroxide dissolution rate of less than 80% weight/h as measured in a medium of a 55%:45% mixture of water and acetonitrile at ambient temperature” would have been implicit in the composition containing the solid benzoyl peroxide of the prior arts because as discussed above, Toledano ‘443 had taught the composition comprising the solid benzoyl peroxide is characterized in that when tested in a standard dissolution tester using Paddle Method in a medium that is typically a mixture of water and acetonitrile at room temperature, wherein the time for releasing 50% of the benzoyl peroxide is at least 2-fold higher as compared to the dissolution of the free form of the benzoyl peroxide ([0034], [0230] and [0231]). As such, it is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With respect to the claimed “wherein said composition provides more than 20% success rate of treatment, the success rate being a 2 grade improvement over baseline in an investigator  global assessment (IGA)” as recited in claim 1, it is noted that the Toledano ‘443 and Goldgar taught all the structural limitations of “a composition comprising 5% by weight of solid benzoyl peroxide as a sole active agent, wherein said composition is an oil-in-water emulsion; and wherein said solid benzoyl peroxide is encapsulated as the core of a microcapsule having a shell comprising between 5-100 layers of metal oxide” of claim 1 and thus, the claimed function of “said composition provides more than 20% success rate of treatment, the success rate being a 2 grade improvement over baseline in an investigator global assessment (IGA)” would have been implicit in the composition of Toledano ‘433 in view of Goldgar. This because Toledano ‘506 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 20% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules (Toledano ‘506: [0055] and [0172]-[0332]; Example 4; claims 62-63), which is consistent with Goldgar, which taught  5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (Goldgar: page 465, Table 3). Thus, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). It further noted that the claimed “wherein said composition provides more than 20% success rate of treatment, the success rate being a 2-grade improvement over baseline in an investigator  global assessment (IGA)” is also a recitation intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, Toledano ‘506 provides the reasonable expectation that the prior art’s composition as taught by Toledano ‘433 in view of Goldgar would be capable of performing the intended use/function of “provides more than 20% success rate of treatment, the success rate being a 2 grade improvement over baseline in an investigator  global assessment (IGA),” as it was established by Toledano ‘506, the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 20% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules.
Regarding claim 2, as discussed above, Toledano ‘443 and Goldgar taught all the structural limitations of “a composition comprising 5% by weight of solid benzoyl peroxide as a sole active agent, wherein said composition is an oil-in-water emulsion; and wherein said solid benzoyl peroxide is encapsulated as the core of a microcapsule having a shell comprising between 5-100 layers of metal oxide” of claim 1 and thus, the claimed property of the “composition has a benzoyl peroxide dissolution rate of less than 60% weight/h as measured in a medium of a 55%:45% mixture of water and acetonitrile at ambient temperature” would have been implicit in the topical composition containing the solid benzoyl peroxide of the prior arts because "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that Toledano ‘443 does not teach or suggest a composition comprising 5% by weight of benzoyl peroxide that is encapsulated. Applicant further alleged that there was no example or guidance as to how much of the encapsulated benzoyl peroxide would be effective in treatment of acne, infection, inflammation, purities, psoriasis, seborrhea, contact dermatitis, and rosacea. Applicant goes on to alleged that Toledano ‘443 described a study on the release of encapsulated BPO out of the metal oxide shell at Example #2 and asserted that such release data are useful for analyzing and evaluate encapsulated BPO’s release on the skin upon application. Applicant alleged that from the Example #2 from Toledano ‘443, not all BPO from encapsulated would be ready for uses within one minute upon application on the skin. Applicant then alleges that Goldgar mentioned 5% BPO cream, which is BPO not coated/encapsulated, and thus, all 5% BPO would be present on the skin within 1 minute upon application for treatment and the effectiveness of the 5% BPO cream from Goldgar is based on the availability of 5% free BPO on the skin. Thus, Applicant alleged an ordinary artisan would know that if an active ingredient, which is encapsulated or coated, is not released from the its shell, the amount of BPO is reduced on the skin, and consequently the effectiveness would not be the same as the treatment with uncoated BPO. (Remarks, page 4 through page 5, 2nd paragraph).

In response, the Examiner disagrees. It is pointed out to Applicant that Example #2 of Toledano ‘443 is drawn to showing that higher the amount of silica added per encapsulation (coating) cycle and/or the higher the number of coating cycles, the longer the time for BPO release (see Toledano ‘443, paragraph [0272]) or in other words, the ability of the encapsulated BPO based on coating levels to provide controlled release of BPO over a prolong period. It is noted that the objectives of Toledano ‘443 for providing encapsulated BPO formulation are to lower the side effects and toxicity associated with BPO and yet also be efficient at controlling the release of the BPO, as well as, it was preferred that the coating (encapsulating) is intended to achieve substantially the same or a larger therapeutic effect of the active agent (BPO) and reduced side effects compared to an uncoated composition of the active agent (Toledano ‘443: [0021] and [0024]). These objectives are the same objectives as disclosed in Applicant’s specification for the purpose of encapsulating/coating BPO (Specification: at least page 3, 2nd paragraph; page 4, last paragraph and bottom of page 10 through page 11). 
Thus, Applicant’s arguments on pages 4-5 of the Remarks filed 10/27/2022 are not pertinent to the issue of the claimed invention and are insufficient to obviate the standing 103 rejection because as previously discussed, it is reiterated that Toledano ‘443 has taught the encapsulated BPO of the claimed invention. Toledano ‘433 also establishes that coated or encapsulated BPO as the sole active ingredient in a topical composition for treating rosacea and such encapsulation of BPO achieved larger therapeutic effective of the active agent and reduce side effects compared to an uncoated composition of the active agent (Toledano ‘433: [0024], [0222]-[0223], [0225]-[0227] and claims 46-50). Goldgar was used for teaching and establishing that 5% topical BPO is known as the effective dosage amount for treatment of rosacea (Goldgar: page 465, Table 3).
As such, Applicant is again reminded that the claims under examination are drawn to a product or composition claims, and Toledano ‘433 and Goldgar as analysis in the standing 103 rejection have taught and render obvious each and every structural limitations of the claimed composition of claim 1. As such, the composition of Toledano ‘433 when optimize to have BPO at a dosage amount of 5% as taught by Goldgar would be expected to functions or behaves, or performed the intended use of topical treatment of rosacea as claimed, because the structurally same encapsulant of the claimed composition has been taught by Toledano ‘433, and a dosage amount of 5% BPO is an established effective dosage amount well-known in the art for its intended use in the treatment of rosacea per Goldgar.
 
Applicant argues Toledano ‘506 “discloses methods for treatment of acne, applying twice of benzoyl peroxide (4% or 7%) and once of another active ingredient other than benzoyl peroxide. From this disclosure, it appears that encapsulated or coated benzoyl peroxide alone will not do the work or will not be effective enough in its treatment, since Toledano '506 required using double amount of the 4% or 7% coated BPO as well as another active ingredient to assist the coated BPO's treatment. This appears to be consistent with the disclosure of Toledano '443, which provides that an encapsulated BPO would release about 10% BPO (BPO available on skin) in 1-7 minutes or about 50% in about 7-80 minutes.” (Remarks, page 5, 3rd paragraph).

In response, the Examiner disagrees. Irrespective of the treatment regimen disclosed in Toledano ‘506, there is no denying that the structurally encapsulated BPO of the claimed composition has been taught by Toledano ‘433 and Toledano ‘506 as discussed in the standing 103 rejection, and a dosage amount of 5% BPO is an established effective dosage amount well-known in the art for its intended use in the treatment of rosacea per Goldgar as discussed in the standing 103 rejection. 
Thus, Applicant’s arguments on page 5 (3rd paragraph) of the Remarks filed 10/27/2022 are not pertinent to the issue of the claimed invention and are insufficient to obviate the standing 103 rejection because as previously discussed, it is reiterated that Toledano ‘443 has taught the encapsulated BPO of the claimed invention. Toledano ‘433 also establishes that coated or encapsulated BPO as the sole active ingredient in a topical composition for treating rosacea and such encapsulation of BPO achieved larger therapeutic effective of the active agent and reduce side effects compared to an uncoated composition of the active agent (Toledano ‘433: [0024], [0222]-[0223], [0225]-[0227] and claims 46-50). Goldgar was used for teaching and establishing that 5% topical BPO is known as the effective dosage amount for treatment of rosacea (Goldgar: page 465, Table 3).
As such, Applicant is again reminded that the claims under examination are drawn to a product or composition claims, and Toledano ‘433 and Goldgar as analysis in the standing 103 rejection have taught and render obvious each and every structural limitations of the claimed composition of claim 1. As such, the composition of Toledano ‘433 when optimize to have BPO at a dosage amount of 5% as taught by Goldgar would be expected to functions or behaves, or performed the intended use of topical treatment of rosacea as claimed, because the structurally same encapsulant of the claimed composition has been taught by Toledano ‘433, and a dosage amount of 5% BPO is an established effective dosage amount well-known in the art for its intended use in the treatment of  rosacea per Goldgar.
 
	Applicant again argues previously presented unexpected results and again asserted that 5% encapsulated BPO provided unexpectedly high effectiveness when compared to tazarotene, metronidazole and azelaic acid. Applicant then alleged that “Toledano '443 does not teach or suggest a specific pharmaceutical composition having 5% encapsulated BPO, while Toledano '506 describes methods using twice a day 4%/7% coated BPO plus once a day of another active ingredient. Toledano '506 does not teach or suggest which method using one specific pharmaceutical composition having one active ingredient only and would be effective in treatment of rosacea. As such, neither Toledano '443 nor Toledano '506 is relevant to compare with the claimed composition, as indicated by the Examiner.” (Remarks, pages 6-7).

 	In response, the Examiner disagrees. The Examiner maintains the position as previously discussed on pages 13-18 of the last Office Action dated 04/28/2022, said discussion being incorporated herein in its entirety and are reiterated below for clarity of record. 
As discussed above, it is reiterated that Toledano ‘433 established coated or encapsulated BPO as the sole active ingredient in a composition for treating rosacea and such coating or encapsulating of solid BPO achieved larger therapeutic effective of the active ingredient and reduce side effects compared to an uncoated composition of the active agent (Toledano ‘433: [0024], [0222]-[0223], [0225]-[0227] and claims 46-50). Goldgar establishes that 5% topical BPO is known as the effective dosage amount for treatment of rosacea (Goldgar: page 465, Table 3).
Thus, Applicant is again reminded that the claims under examination are drawn to a product or composition claims, and Toledano ‘433 and Goldgar as analysis in the standing 103 rejection have taught and render obvious each and every structural limitations of the claimed composition of claim 1. As such, the composition of Toledano ‘433 when optimize to have BPO at a dosage amount of 5% as taught by Goldgar would be expected to functions or behaves, or performed the intended use of topical treatment of rosacea as claimed, because the structurally same encapsulant of the claimed composition has been taught by Toledano ‘433, and a dosage amount of 5% BPO is an established effective dosage amount well-known in the art for its intended use in the treatment of rosacea per Goldgar.


To this end, the Examiner maintains the position that Applicant’s alleged arguments and evidence of unexpected results of record are not persuasive because as discussed above in the standing 103 rejection, it is reiterated that Toledano ‘443 and Goldgar taught all the structural limitations of “a composition comprising 5% by weight of solid benzoyl peroxide as a sole active agent, wherein said composition is an oil-in-water emulsion; and wherein said solid benzoyl peroxide is encapsulated as the core of a microcapsule having a shell comprising between 5-100 layers of metal oxide” of claim 1 and thus, the claimed function of “said composition provides more than 20% success rate of treatment, the success rate being a 2 grade improvement over baseline in an investigator global assessment (IGA)” would have been implicit in the composition of Toledano ‘433 in view of Goldgar. This because Toledano ‘506 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 20% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules (Toledano ‘506: [0055] and [0172]-[0332]; Example 4; claims 62-63), which is consistent with Goldgar, which taught  5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (Goldgar: page 465, Table 3). Thus, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). It further noted that the claimed “wherein said composition provides more than 20% success rate of treatment, the success rate being a 2-grade improvement over baseline in an investigator global assessment (IGA)” is also a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
As discussed above, Toledano ‘506 provides the reasonable expectation that the prior art’s composition as taught by Toledano ‘433 in view of Goldgar would be capable of performing the intended use/function of “provides more than 20% success rate of treatment, the success rate being a 2 grade improvement over baseline in an investigator  global assessment (IGA),” as it was established by Toledano ‘506, the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 20% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules.
As such, it is reiterated that Applicant’s alleged unexpected results in view of comparative evidence pertaining to tazarotene, metronidazole and azelaic acid are not sufficient evidence of nonobviousness. This is because any evidence of unexpected results would need to be shown to be unexpected when compared to the closest prior art (i.e., Toledano ‘433 and Toledano ‘506). Toledano ‘433 and Toledano ‘506 are relevant to the claimed composition as they are both drawn to the structurally same encapsulated BPO of the claimed composition, and particularly, Example 4 of Toledano ‘506 teaches an encapsulated 4% BPO formulation, which clearly is closest to Applicant’s claimed composition. To date, Applicant has failed to provide comparative evidence of unexpected results when compared to Toledano ‘433 and Toledano ‘506. The Courts have made clear “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP §716.02 (b)(III) and (e). 
If Applicant contends that the Examiner’s position and the standing 103 rejection are erroneous, the Examiner suggest Applicant to file a Notice of Appeal to the Board of Patent Appeals and Interferences (BPAI) so as this application can be moved forward.
As a result, for at least the reasons discussed above and of record, claims 1-2 remain rejected as being obvious and unpatentable over the combined teachings of Toledano ‘443, Goldgar and Toledano ‘506 in the standing 103 rejection as set forth in this office action.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613